Per Curiam.
Respondent was admitted to practice by this Court in 1994. She maintains an office for the practice of law in Maryland.
Petitioner moves for an order suspending respondent from the practice of law pursuant to this Court’s rules (see 22 NYCRR 806.4 [f]) pending consideration of disciplinary charges against her. Respondent opposes the motion.
Upon finding respondent guilty of professional misconduct immediately threatening the public interest, we grant the motion. Admissions by respondent and other uncontroverted evidence filed by petitioner establish such professional misconduct, especially respondent’s conversion of client funds, failure to properly represent a client, failure to properly maintain client funds and an escrow account, and failure to comply with the attorney registration requirements.
Rose, J.P, Stein, Garry and Egan Jr., JJ., concur.
Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law, effective upon service on respondent of this memorandum and order, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).